DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:  
Figs. 2 &4 shows boxes 10, 20, 25, 10a but does not include text labels identifying these boxes.   Figs. 5 and 10 have similar issues with boxes 110-230 and 310-340, respectively.  In other words, the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.
Fig. 4 is a poor reproduction particularly the signal line labels between the various boxes.  Figs. 7, 8, 9, 11, and 12 have the same issue and are not clearly legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “if” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claim 10 includes conditional claim language:  “selecting a new style if the new associated minimum cost functional is lower than the previous one by a given amount for a given time interval, which is in particular calibratable.”
Each occurrence of such conditional claim language has been indicated by using bold and underline to identify the beginning of the conditional expression and italics to indicate the claim language being given no patentable weight.  There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “if”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “the three manifolds” in the “computing cost functionals” step but there is a lack of antecedent basis and a confusion as to whether “the three manifolds” is intended to refer to the “particular manifolds” in the “defining regions” step of claim 1.
Claims 4, 7, 10, 11, 12, and 13 recite “it comprises” that render them indefinite as it is unclear to what “it” may refer. 
Claim 1 lacks antecedent basis for “the boundary” in the “computing cost functionals” step.
Claim 5 recites “the longitudinal velocity, the lateral velocity, and the angle of yaw” but there is a lack of antecedent basis for each of these three terms.
Claim 7 recites “the maximum acceleration” and “the modulus of the acceleration” but there is a lack of antecedent basis for each of these two terms.  This lack of antecedent basis contributes to but does not fully explain the confusing and respective style parameters that multiply the maximum acceleration and define a corresponding condition of maximum acceleration for the modulus of the acceleration of the vehicle”.  In particular, the relationship between the respective style parameters, maximum acceleration, “corresponding” condition, and modulus is unclear and thereby indefinite.  It appears that this phrase may have been inaccurately translated from Italian.
 	Claim 8 recites “the time curves of quadratic radial distances” but there is a lack of antecedent basis for this term.
	Claim 10 recites “the new associated minimum cost functional” but there is a lack of antecedent basis for this term.
	Claim 12 recites “the velocity-frequency plane” but there is a lack of antecedent basis for this term.
	Claims 1 and 13 utilize the term “envisages” such as “A method … of the type that envisages acquiring information…” in claim 1.  Because the term “envisages” connotes a potential possibility or contemplation of, for example, “acquiring information” the scope of claims 1 and 13 is considered indefinite.
	Claims 2, 3, 6, 9, and 14-16 are indefinite due to their dependencies to claims mentioned above including claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht {Engelbrecht, J., Booysen, M. J. & Van Rooyen, G-J. 2014. Recognition of driving manoeuvres using smartphone-based inertial and GPS measurement, in Proceedings of the First International Conference on the use of Mobile Informations and Communication Technology (ICT) in Africa UMICTA 2014, 9-10 December 2014, STIAS Conference Centre, Stellenbosch: Stellenbosch University, Department of Electrical & Electronic Engineering, South Africa, ISBN: 978-0-7972-1533-7} and Colombo {T. Colombo, G. Panzani, S. M. Savaresi and P. Paparo, "Absolute driving style estimation for ground vehicles," 2017 IEEE Conference on Control Technology and Applications (CCTA), Maui, HI, USA, 2017, pp. 2196-2201, doi: 10.1109/CCTA.2017.8062777}.
Claim 1
	In regards to claim 1, Engelbrecht discloses a method for recognizing the driving style of a driver of a land vehicle, of the type that envisages acquiring information on the dynamics of the vehicle from sensors and calculating, as a function of said information on the dynamics of the vehicle, a class of membership of the driving style of the driver 
analysing said information on the dynamics of the vehicle in order to identify start of an event of recognition of a manoeuvre and to start a procedure of recognition of the event {see endpoint detection algorithm in Abstract and IIIB Recognition Algorithm that detects the start and end of driving manoevres and starts a recognition procedure}, which comprises:
reconstructing a manoeuvre performed by the driver by computing components of displacement of the vehicle as a function of the information on the dynamics of the vehicle arranged in a displacement time series that represents a reconstruction of said manoeuvre {see III System Design discussing collection of driving data in which accelerometer and gyroscope readings generate a time series that represents a reconstruction of the manoeuvre.  See also IIIB Recognition Algorithm clarifying that the acceleration and yaw (rotation rate) are sampled at a rate of 20Hz thus generating the claimed time series};
identifying the manoeuvre performed by comparing said displacement time series with models of time series corresponding to pre-determined manoeuvres stored in a database, in particular by applying a Dynamic-Time-Warping procedure {see IIIB Recognition Algorithm discussing comparing the signals recorded during the event (displacement time series) with a set of templates (models) using Dynamic Time Warping};


recognising the driving style
	Although Engelbrecht has many similarities with claim 1, Engelbrecht is not relied upon to disclose a) defining regions, in particular manifolds, in a cartesian plane having as axes a lateral acceleration and a longitudinal acceleration comprised in said information on the dynamics of the vehicle; b) computing cost functionals for the three driving styles, which calculate a distance between points defined by values of acceleration in said cartesian plane of said manoeuvre (mvr) and the boundary of each of the three manifolds; or c) recognising the driving style, on the basis of said cost functionals as further indicated above using strike-through font.
	Colombo is analogous art in the same field of driving style recognition.  See title, abstract, and Introduction.  Colombo also teaches:
a) defining regions, in particular manifolds, in a cartesian plane having as axes a lateral acceleration and a longitudinal acceleration comprised in said information on the dynamics of the vehicle {see the g-g plots in Figs. 7 and 10 which define regions in a 
b) computing cost functionals for the three driving styles, which calculate a distance between points defined by values of acceleration in said cartesian plane of said manoeuvre (mvr) and the boundary of each of the three manifolds {see Section C Manoeuvre Detection and Classification including equations (6)-(8) wherein the thresholds  (δ1 ,  δ2 ,  δ3 ) define the boundary of each of the three manifolds to determine/recognize the driving style as calm, normal, or sporty}; and
 c) recognising the driving style, on the basis of said cost functionals {see citations above for computing cost functionals}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Engelbrecht’s manoeuvre identification and driving style determination methods to include a) defining regions, in particular manifolds, in a cartesian plane having as axes a lateral acceleration and a longitudinal acceleration comprised in said information on the dynamics of the vehicle; b) computing cost functionals for the three driving styles, which calculate a distance between points defined by values of acceleration in said cartesian plane of said manoeuvre (mvr) and the boundary of each of the three manifolds; and c) recognising the driving style, on the basis of said cost functionals as taught by Colombo because Colombo motivates doing so in the Introduction section I and Problem Statement section II in which the classical g-g plot is viewed as an objective measurement of driving style and that the g-g plot has  a benefit that different driving styles can be distinguished only when an acceleration 
Claim 3
	In regards to claim 3, Engelbrecht discloses wherein said operation of analysing said information on the dynamics of the vehicle in order to identify the start of an event of recognition of a manoeuvre and to start a procedure of recognition of the event comprises evaluating overstepping of a threshold value by the lateral acceleration {see Section IIIB in which the beginning of the lateral manoeuvre event is detected if the simple moving average (SMA) goes above a set threshold}.
Claim 4
	In regards to claim 4, Engelbrecht discloses wherein it comprises an operation of filtering of the noise in the signals regarding said acquired information on the dynamics of the vehicle, in particular via low-pass filters and/or filters with forgetting factor {see the SMA simple moving average (low pass) filter in Section IIIB and in which the samples are saved during the same 40 sample window used by the SMA which thereby effectuates a forgetting factor which is discussed as “An event is dismissed if it is less than 2.5 or more than 15 seconds long. This is to keep the system from hanging on potentially erroneous or noisy data. The length boundaries were established empirically
to detect most valid events.”}
Claim 6
	In regards to claim 6, Engelbrecht discloses wherein said operation of identifying the manoeuvre performed comprises making said comparison by applying a Dynamic-Time-Warping procedure to evaluate the resemblance between said displacement time 
Claim 7
	In regards to claim 7, Engelbrecht is not relied upon to disclose but Colombo teaches wherein it comprises defining said regions by means of respective style parameters that multiply the maximum acceleration and define a corresponding condition of maximum acceleration for the modulus of the acceleration of the vehicle {as best as can be understood from the indefinite nature of this claim, see Fig. 7 and the warped g-g plots discussed in Section IIIB Accelerations Warping}.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Engelbrecht’s manoeuvre identification and driving style determination methods to include wherein it comprises defining said regions by means of respective style parameters that multiply the maximum acceleration and define a corresponding condition of maximum acceleration for the modulus of the acceleration of the vehicle as taught by Colombo because Colombo motivates doing so on page 2198 stating “the accelerations are weighted in order to increase the driving style
separability and an instantaneous driving style index DS(t) is computed” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 11
	In regards to claim 11, Engelbrecht is not relied upon to disclose but Colombo teaches wherein it comprises using the manoeuvre as further input value for the operation of identifying the driving style {see Section D Driving Style Evaluation in which the moving average of the Pmanoevre(i) over a window of S of the last manoevres is used to determine a continuous driving style}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Engelbrecht’s manoeuvre identification and driving style determination methods to include wherein it comprises using the manoeuvre as further input value for the operation of identifying the driving style as taught by Colombo because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 14
	In regards to claim 6, Engelbrecht discloses an apparatus for recognizing the driving style of a driver of a land vehicle, comprising
a sensor that acquires information on the dynamics of the vehicle from sensors and calculates, as a function of said information on the dynamics of the vehicle, a class of membership of the driving style of the driver, said apparatus further including one or more microprocessor modules that carry out the operations of the method according to Claim 1 {Engelbrecht employs a smartphone to implement his method that includes embedded sensors and GPS as per the abstract and these sensors are further discussed  in Section I Introduction as including an “accelerometer, gyroscope, and .

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht and Colombo as applied to claim 1 above, and further in view of Huang (US-20100023223 A1).
Claim 2
	In regards to claim 2, Engelbrecht discloses wherein said information on the dynamics of the vehicle 
	Huang is analogous art from the same field of driving style recognition.  See title, abstract, Figs. 1-4, 17; [0002], [0057]-[0058]; and citations below.  Huang also employs cost functions ([0142], dempster shafer fusion) to determine driving style. 
	Huang teaches that information on the dynamics of the vehicle include lateral acceleration, longitudinal acceleration, vehicle speed and yaw per [0055].  Huang also teaches that said information on the dynamics of the vehicle also comprises information on the road condition and external environment {see traffic and road condition wherein traffic condition is considered an “external environment” discussed in [0006], [0056], Figs. 6-7 including traffic/road condition recognition processor 50 in [0054], [0056]-[0060]}.

Claim 5
	In regards to claim 5, Engelbrecht discloses wherein said operation of reconstructing a manoeuvre performed by the driver by computing components of displacement of the vehicle as a function of the information on the dynamics of the vehicle arranged in a time series comprises reconstructing the displacement of the vehicle as a function of the longitudinal velocity, 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Engelbrecht such that 
time series comprises reconstructing the displacement of the vehicle as a function of the longitudinal velocity, the lateral velocity, and the angle of yaw, to obtain components of the displacement as a function of time and calculating, on the basis of said components of the displacement as a function of time, corresponding displacement time series that represent the manoeuvre as taught by Huang and/or because doing so merely combines prior art elements according to known methods to yield predictable results.



15 is rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht and Colombo as applied to claims 1/14 above, and further in view of 
Brombacher { P. Brombacher, J. Masino, M. Frey and F. Gauterin, "Driving event detection and driving style classification using artificial neural networks," 2017 IEEE International Conference on Industrial Technology (ICIT), Toronto, ON, Canada, 2017, pp. 997-1002, doi: 10.1109/ICIT.2017.7915497}.
Claim 15
	In regards to claim 15, Engelbrecht is not relied upon to disclose wherein said one or more microprocessor modules are implemented via one or more processors of the motor vehicle.
	Brombacher is an analogous reference from the same field of driving style recognition/classification.  See abstract, Fig. 1 and citations below.  Brombacher also teaches wherein said one or more microprocessor modules are implemented via one or more processors of the motor vehicle {see Introduction Section I discussing the interchangeability of vehicle, smart phone or dedicated black block implementations.  See also Methodology section II stating that the device for classifying driving style is mounted inside the car}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Engelbrecht’s smartphone implementation such that the said one or more microprocessor modules are implemented via one or more processors of the motor vehicle as taught by Brombacher because Brombacher teaches the interchangeability of vehicle, smart .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht and Colombo as applied to claims 1/14 above, and further in view of Hamdy {Hamdy Ali, Aya, et al. “Recognizing Driving Behavior and Road Anomaly using Smartphone Sensors,” International Journal of Ambient Computing and Intelligence, Vol. 8, No. 3, pp. 22-37 (July-September 2017)}.
Claim 16
In regards to claim 16, Engelbrecht discloses a smartphone implementation with accelerometers such that this reference discloses “wherein said one or more microprocessor modules are implemented via a portable computer terminal, in particular comprising
Hamdy is analogous art from the same field of recognizing driver behavior/style.  See title, abstract, and Driving Events Recognition sections.  Hamdy also teaches  wherein said one or more microprocessor modules are implemented via a portable computer terminal, in particular comprising a triaxial accelerometer and a GPS position detector {see page 24 Driving Events Recognition that discusses triaxial accelerometer and GPS sensors}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Engelbrecht’s 
Allowable Subject Matter
As detailed above, all pending claims 1-16 are rejected under 35 USC 112(b) as being indefinite.  In the interests of compact prosecution, however, potential reasons for allowance are included below which are predicated upon overcoming the 112(b) rejections.  Applicant is also invited to conduct an interview to discuss relevant issues and expedite prosecution.
The following is an examiner’s statement of reasons for allowance for claims 8, 9, 10, 12, and 13:  Engelbrecht and Colombo are the closest prior art and are applied above to reject antecedent claims 1 and 7.  As set forth therein, Colombo teaches the broadly recited computing cost functionals for the three driving styles, which calculate a distance between points defined by values of acceleration in said cartesian plane of said manoeuvre (mvr) and the boundary of each of the three manifolds {see Section C Manoeuvre Detection and Classification including equations (6)-(8) wherein the thresholds  (δ1 ,  δ2 ,  δ3 ) define the boundary of each of the three manifolds to determine/recognize the driving style as calm, normal, or sporty}; and recognising the driving style, on the basis of said cost functionals {see citations above for computing cost functionals}.  
	In regards to claim 8, however, none of the prior art discloses or fairly suggests

	In regards to claim 9, however, none of the prior art discloses or fairly suggests
wherein said operation of recognizing the driving style on the basis of said cost functionals comprises identifying the region that is closest to the distribution of the accelerations and hence presenting the minimum cost functional, said region being identified by the cost functional that has the minimum value in combination with the limitations of base claim 1 and assuming that the 112(b) issues are resolved.
	In regards to claim 10, however, none of the prior art discloses or fairly suggests
 wherein it comprises selecting a new style if the new associated minimum cost functional is lower than the previous one by a given amount for a given time interval, which is in particular calibratable in combination with the limitations of base claim 1 and assuming that the 112(b) issues are resolved.
In regards to claim 12, however, none of the prior art discloses or fairly suggests
wherein it comprises a procedure of characterization of the driving styles, which includes acquiring values of information on the dynamics of the vehicle from sensors corresponding to execution by a plurality of drivers of a given set of manoeuvres, calculating spectra of said values and peak frequency values of said spectra, plotting said frequency values as a function of the velocity of the vehicle, and defining in the velocity-frequency plane thus defined regions corresponding to classes of driving style in combination with the limitations of base claim 1 and intervening claim 7 and assuming that the 112(b) issues are resolved.
In regards to claim 13, however, none of the prior art discloses or fairly suggests
wherein it comprises a procedure of characterization of the driving styles, which includes a step that envisages acquiring values of information on the dynamics of the vehicle from sensors, in particular also sensors for detecting road or environmental conditions, corresponding to execution by a plurality of drivers of a given set of manoeuvres, and using said values for calibrating said style parameters in such a way that each region will approximate as closely as possible the distribution of the accelerations in said data, in particular selecting the style parameter that minimizes the respective cost functional in combination with the limitations of base claim 1 and intervening claim 7 and assuming that the 112(b) issues are resolved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486